In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 04-1433
ROBERT E. SCHMIDT,
                                          Plaintiff-Appellant,
                              v.

JO ANNE B. BARNHART,
Commissioner of Social Security,
                                         Defendant-Appellee.

                        ____________
          Appeal from the United States District Court
              for the Western District of Wisconsin.
         No. 03 C 281—Barbara B. Crabb, Chief Judge.
                        ____________
 ARGUED SEPTEMBER 22, 2004—DECIDED JANUARY 14, 2005
                   ____________




  Before COFFEY, WILLIAMS, and SYKES, Circuit Judges.
  SYKES, Circuit Judge. Appellant Robert Schmidt suffers
from an anxiety disorder, irritable bowel syndrom (IBS), and
pain in his back and shoulder. In 1999 Schmidt applied for
Social Security Disability Insurance benefits and Supple-
mental Security Income. Following a hearing before an
Administrative Law Judge (ALJ), Schmidt’s application for
benefits was denied on the grounds that he possessed the
residual functional capacity to perform his past relevant
work as either a group home manager or a data entry clerk.
2                                               No. 04-1433

The denial of benefits was subsequently upheld by both the
Social Security Appeals Council and the district court.
  In this appeal Schmidt contends that he was denied the
opportunity to be represented by counsel before the Appeals
Council, that he was denied the opportunity to present evi-
dence to the Appeals Council, that the ALJ’s decision was not
supported by substantial evidence, and that new evidence,
unheard by the ALJ, requires remand for a new hearing.
We find no merit to any of Schmidt’s requested grounds for
relief and affirm the decision of the district court.


                     I. Background
  Schmidt was born in 1950 and has a college degree in psy-
chology. His work history includes stints as a group home
manager, a data entry clerk, and a department store
salesperson. His longest continuous period of employment
lasted from October 1993 to July 1995, during which time
he worked as a sales associate for a department store. Be-
tween April and June of 1998, Schmidt worked as a “disa-
bility facilitator” in a group home. The onset of medical
conditions culminating in Schmidt’s alleged disability began
in earnest approximately four months after he left the posi-
tion at the group home. In October 1998 he began to experi-
ence panic attacks—a condition that Schmidt had apparently
encountered in the past but that had only recently returned.
These attacks, caused by generalized feeling of anxiety,
lasted anywhere from several seconds to five minutes and
manifested themselves in the form of chest pain, hyperventi-
lation, rapid heartbeat, and dizziness. Schmidt’s primary
care physician prescribed Xanax as needed to control his
feelings of anxiety.
  In February 1999 Schmidt presented himself at a hospital
emergency room complaining of abdominal pain and was
diagnosed as suffering from IBS, in the form of chronic
diarrhea, and generalized anxiety. In March 1999 Schmidt
No. 04-1433                                              3

again went to the emergency room complaining of hyper-
ventilation, chest pain, and anxiety. An EKG revealed no
cardiac abnormalities, and Schmidt was advised to continue
taking Xanax as needed to control his feelings of anxious-
ness.
  On May 7, 1999, Schmidt filed his application for Social
Security benefits, alleging that he had been disabled since
December 23, 1998 as a result of his anxiety disorder, IBS,
and back pain related to a slipped disc.
  In May 1999 Schmidt was evaluated by a psychiatrist, Dr.
Root, who diagnosed him as suffering from panic disorder
with moderate symptoms. This doctor prescribed Lorazepam
(in preference to Xanax) for controlling the symptoms of a
panic attack. At a follow-up visit with Dr. Root in June
1999, Schmidt reported that Lorazepam had been largely
successful in controlling the symptoms of his panic attacks
and that he had begun taking an herbal medication that
had been helpful in controlling his anxiety.
  On August 4, 1999, Schmidt was examined by Dr. Bahri
O. Gungor at the request of the Social Security
Administration. Schmidt complained of back pain secondary
to a disc problem, IBS, and a history of “three major panic
attacks” since October 1998. Dr. Gungor’s examination re-
vealed few physical abnormalities. He noted that Schmidt
essentially had full range of motion, albeit with some back
discomfort accompanying certain movements. A spinal x-ray
demonstrated “undue prominence of the transverse process
of L3,” but Dr. Gungor found the significance of this
condition to be “questionable.” The physician’s report
concluded that Schmidt suffered from recurrent panic at-
tacks with hyperventilation, chronic lower back pain, and
occasional bouts of severe diarrhea.
  On August 17, 1999, two physicians consulting with the
Social Security Administration reviewed Schmidt’s medical
4                                                 No. 04-1433

history and rendered their opinions. A psychiatrist,
Dr. Warrior, concluded that Schmidt suffered from a non-
severe anxiety disorder that only slightly restricted his
daily activities and that had never caused any episodes of
deterioration in a working environment. Another physician
completed a Residual Functional Capacity Assessment and
concluded that although Schmidt had spondylolisthesis and
IBS, he was physically capable of performing a full range of
light work, including lifting up to twenty pounds and
sitting, standing, or walking for up to six hours of an eight-
hour workday.
  Schmidt saw his psychiatrist, Dr. Root, in October 1999
and reported that he had experienced only one panic attack
in the preceding six-week period and had been successfully
controlling his attacks through the use of Lorazepam com-
bined with meditation.
  Five days after this psychiatric appointment, Schmidt
took a job as a “mail order clerk” doing data entry for a gift
supply company. He had worked for this company in the
past. He continued in this job until he was laid off in February
2000. Schmidt then applied for and received unemployment
compensation benefits from the State of Wisconsin.
  The hearing before the ALJ took place on September 20,
2000. Schmidt testified that he was not currently receiving
any treatment for his back pain and that he had not seen a
mental health professional in the eight-month period im-
mediately preceding the hearing. He stated that he had to
spend quite a bit of time in the bathroom due to his IBS and
that this condition had made it difficult for him to maintain
his recent employer’s minimum production requirements.
Schmidt was unsure whether the employer intended to re-
hire him. He informed the ALJ that he had been hospital-
ized twice in the preceding six weeks for panic attacks. At
the conclusion of the hearing, the ALJ informed Schmidt’s
counsel that the record would be held open for thirty days
No. 04-1433                                                5

to allow him to obtain and submit records of these hospital-
izations. However, when the records were submitted, they
demonstrated only that Schmidt had been seen at the
hospital for complaints of abdominal pain related to irrit-
able bowel syndrome and a kidney stone. The records made
no mention of panic attacks or their related symptoms.
  The ALJ rendered his decision on December 12, 2000. The
ALJ found that Schmidt was not disabled for purposes of
disability insurance benefits or supplemental security
income because he was physically capable of performing his
past relevant work as a group home worker or data entry
clerk. After comparing the physical requirements of
Schmidt’s past work to his residual functional capacity for
a full range of light work, the ALJ concluded that neither of
Schmidt’s two most recent jobs would require him to per-
form any tasks that exceeded his residual functional
capacity.
  Schmidt’s attorney then petitioned the Social Security
Appeals Council for review of the ALJ’s decision. In a letter
dated January 23, 2001, counsel stated his intent to submit
additional evidence to support Schmidt’s claim before the
Appeals Council. The Appeals Council responded with
notice to Schmidt’s attorney that it would hold the record
open for an additional twenty-five days for the purpose of
allowing the submission of additional evidence or argument.
The notice stated that if nothing was received from Schmidt
within the twenty-five-day window, “the Council will
proceed with its action on this case based upon the present
record,” and that the Council “will not grant you another
extension of time to submit evidence and/or legal arguments
in the absence of extraordinary circumstances.”
  At 4:00 p.m. Eastern Time on the day the extension
expired, a different attorney faxed a letter to the Appeals
Council stating that Schmidt’s original counsel “has in-
formed [Schmidt] that he can no longer represent him due
6                                                  No. 04-1433

to a conflict of interest.” This correspondence stated that
the new attorney was assuming representation in the case
and requested an additional sixty-day extension to “obtain
new medical information and to prepare the brief in this
matter.” No information was provided as to the nature of
the supposed conflict of interest, when it arose, when its ex-
istence was communicated to Schmidt, or when the newly
retained attorney had been asked to assume representation.
  The Appeals Council never acknowledged the new attor-
ney’s letter or the request for a second extension of time and
on March 21, 2003, issued a decision denying review. The
denial of review converted the ALJ’s decision into the
decision of the Social Security Commissioner for purposes
of judicial review. Blakes v. Barnhart, 331 F.3d 565, 568
(7th Cir. 2003); 20 C.F.R. § 404.981.


                       II. Discussion
    A. New Evidence
  Schmidt asked the district court, and he asks this court
on appeal, to remand his case back to the Social Security
Commissioner for consideration of additional evidence. A
reviewing court may order additional evidence to be taken
before the Commissioner upon a showing that there exists
“new evidence which is material and that there is good
cause for the failure to incorporate such evidence into the
record in a prior proceeding.” 42 U.S.C. § 405(g); Perkins v.
Chater, 107 F.3d 1290, 1296 (7th Cir. 1997). Evidence is
“new” if it was “not in existence or available to the claimant
at the time of the administrative proceeding.” Perkins, 107
F.3d at 1296. New evidence is “material” if there is a “rea-
sonable probability” that the ALJ would have reached a
different conclusion had the evidence been considered.
Johnson v. Apfel, 181 F.3d 770, 776 (7th Cir. 1999). Thus,
new evidence is material only if it is relevant to the claimant’s
condition “during the relevant time period encompassed by
No. 04-1433                                                   7

the disability application under review.” Kapusta v. Sullivan,
900 F.2d 94, 97 (7th Cir. 1990).
  The “new” evidence championed by Schmidt comes in
three forms: (1) medical records documenting treatment for
his mental and physical impairments that occurred between
January 2002 and August 2003; (2) a mental impairment
questionnaire prepared by Dr. Alpa Shah on September 11,
2003; and (3) three job performance evaluations completed
by Schmidt’s most recent employer (the mail order company)
dated January 21, 1998; December 28, 1998; and February
29, 2000.
   The district court held that none of this material meets
the criteria for “new and material” evidence. We agree. With
respect to the medical records and the mental impairment
questionnaire, Schmidt concedes that the treatment reflected
in those records was undertaken anywhere from one to three
years after the ALJ rendered his decision. None of the
proffered evidence speaks to Schmidt’s condition as it existed
at or prior to the time of the administrative hearing. Schmidt
argues that this distinction is irrelevant because the records
document treatment for the very same ailments alleged to
constitute his disability in the proceedings below as opposed
to reflecting an entirely new injury or disabling condition that
first developed after the hearing. However, this court has
held that medical records “postdating the hearing” and that
“speak only to [the applicant’s] current condition, not to his
condition at the time his application was under consider-
ation by the Social Security Administration” do not meet
the standard for new and material evidence. Kapusta, 900
F.2d at 97. See also Godsey v. Brown, 832 F.2d 443, 445 (7th
Cir. 1987) (“The evidence here was immaterial . . . since the
fact that her condition had deteriorated by 1986 does not
show that in 1983 it was otherwise than found at the
administrative hearing.”); Anderson v. Bowen, 868 F.2d 921,
927 (7th Cir. 1989) (remand is appropriate only where the
new evidence is “material to the claimant’s condition during
8                                                No. 04-1433

the relevant time period encompassed by the disability
application under review”); 20 C.F.R. § 404.970(b) (Appeals
Council will consider new and material evidence “if it
relates to the period on or before the date of the administra-
tive law judge hearing decision.”).
  Thus, medical records that document Schmidt’s condition
as it existed one to three years after the ALJ rendered his
decision, while “new,” do not constitute “material” evidence
for purposes of a potential remand pursuant to 42 U.S.C. §
405(g). As previously mentioned, evidence is material only to
the extent that it could have affected the outcome of the
ALJ’s decision. Medical records documenting Schmidt’s
medical condition as it existed in 2002-03 could not have
affected the bottom line of a decision rendered in December
2000.
   Schmidt’s attempt to characterize the employment records
as new and material evidence fails for a different reason. It
is undisputed that these records existed and were available
to Schmidt at the time of the administrative hearing.
Indeed, the most recent of these evaluations predates the
administrative hearing by seven months. Schmidt has offered
no explanation as to why the records were not submitted to
the ALJ in time for consideration as part of the record in
the administrative proceeding. Clearly then, this evidence
is not “new” for purposes of our authority to order a remand
pursuant to 42 U.S.C. § 405(g).
  Schmidt suggests that the employment records were “new”
evidence because they could have been submitted to the
Appeals Council if the Council had granted his eleventh-
hour request for a sixty-day extension for the submission of
additional evidence. While not stated explicitly in his
briefing to this court, we presume that Schmidt intends this
argument as a vehicle for demonstrating good cause as to
why the employment records were never submitted to the
Social Security Administration. In essence, Schmidt would
No. 04-1433                                                 9

have us hold that a claimant who fails to submit readily
available evidence to an ALJ, then obtains an extension of
time to submit additional evidence to the Appeals Council
but fails to submit any evidence during the extended period,
may justify these failures by pointing to a second, last-
minute request for a second extension of time that was not
granted. We decline to so hold. The employment records
were in existence and available to Schmidt at the time of the
administrative proceeding, and he was given ample oppor-
tunity to submit them both before and after the hearing.
This evidence is not new and no good cause has been
demonstrated for the failure to incorporate it into the
administrative record.


  B. The Right to Submit Evidence
  Schmidt contends that the Appeals Council’s silence in
the face of his new attorney’s letter requesting additional
time to submit evidence and argument worked several egre-
gious harms. To briefly review the pertinent series of events,
Schmidt’s counsel wrote to the Appeals Council in January
2001 requesting review of the ALJ’s decision. This request
was not accompanied by any additional evidence as required
by federal regulations. 20 C.F.R. § 404.968. Rather, the cor-
respondence merely stated, “I intend to submit additional
evidence in support of Mr. Schmidt’s claim[.]” Nineteen
months later the Appeals Council responded by advising
Schmidt that he would be granted an additional twenty-five
days from the date of the notice to submit evidence, that
further extensions would not be granted in the absence of
“extraordinary circumstances,” and that the Appeals Council
would act upon the record as it existed if no evidence was
received within the twenty-five-day period.
  On the very last day of the extended period for submitting
new evidence, at four o’clock in the afternoon, a different
lawyer faxed correspondence to the Appeals Council stating
10                                                   No. 04-1433

only that he had assumed Schmidt’s representation, that
Schmidt’s original attorney “can no longer represent him
due to a conflict of interest,” and requesting a sixty-day ex-
tension to obtain “new medical information and to prepare
the brief in this matter.” The letter offered nothing in the
way of an explanation as to the nature of the alleged “con-
flict of interest,” when it arose, when it was communicated
to Schmidt, or when substitute counsel was contacted or
retained. No attempt to shed light on these questions was
made before the district court and none has been made
before this court. The Appeals Council did not respond to
this correspondence and denied review based upon the
record as it then existed.
  Schmidt contends that the Appeals Council’s decision not
to further extend the applicable deadline constitutes a de-
nial of his right to be represented by an attorney and his
right to submit additional evidence. Vague references are
made in his briefs to “due process,” and citation is made to
cases discussing the procedures an ALJ must follow for ob-
taining a valid waiver of counsel from a claimant who pro-
ceeds pro se at an administrative hearing. None of these
arguments has any bearing on the situation presented in
this case because Schmidt was not “denied” anything other
than an additional extension of time to submit evidence.1
There is no evidence in this record that Schmidt was ever
without the assistance of an attorney or that he desired or
attempted to proceed pro se at some point in the proceedings.
There is no evidence from which to conclude that Schmidt
was denied the opportunity to present new evidence or ar-


1
   Schmidt offers no authority for the proposition that there is a
constitutional or statutory right to be represented by an attorney
before the Social Security Appeals Council or a right to submit ad-
ditional evidence to the Council. We need not reach the question
of the existence or nonexistence of such rights in this case because
the Appeals Council’s implicit denial of the request for another
extension of time did not implicate any such putative rights.
No. 04-1433                                                  11

gument to the Appeals Council.2 Stripped of the rhetorical
veneer of a discussion about “rights,” what Schmidt is really
arguing is that his attempt to change attorneys at the elev-
enth hour is a de facto “extraordinary circumstance” that
justified an additional extension of time. In the absence of
any evidence illuminating the circumstances leading up to
the attempted last-minute intervention of a new attorney,
or any explanation whatsoever as to why Schmidt could not
have submitted his additional evidence within the original
deadlines established by the Appeals Council, there is no
basis upon which to conclude that “extraordinary circum-
stances” exist in this case such that the Appeals Council
should have further extended the applicable deadlines.


    C. The ALJ’s Decision
  Schmidt contends that the ALJ’s decision, made final by
the Appeals Council’s denial of review, was not supported
by substantial evidence and that remand for a new hearing
is justified pursuant to 42 U.S.C. § 405(g). Specifically,
Schmidt claims that the ALJ’s assessment of the severity of
his mental and physical impairments is not supported by
the evidence and that the ALJ improperly discounted his
subjective complaints of pain.
     1. Standard of Review
   In appeals concerning the denial of Social Security bene-
fits, challenges to the sufficiency of the evidence rarely
succeed for the simple reason that “the findings of the



2
  The Appeals Council may, pursuant to federal regulation, con-
sider new and material evidence not submitted to the ALJ if such
evidence is forwarded to the Council within sixty days of a
claimant’s receipt of the ALJ’s decision. 20 C.F.R. § 404.968.
Schmidt obtained one extension of time and was warned that no
further extensions would be granted absent “extraordinary cir-
cumstances.”
12                                               No. 04-1433

Commissioner, if they are supported by substantial evi-
dence, are conclusive.” Perkins, 107 F.3d at 1296; 42 U.S.C.
§ 405(g). The Court of Appeals does not substitute its
judgment for that of the ALJ, and an ALJ’s decision will be
upheld where there exists “such relevant evidence as a
reasonable mind might accept as adequate to support a
conclusion.” Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir.
2003). In rendering his decision, an ALJ must “build a
logical bridge from the evidence to his conclusion,” Steele v.
Barnhart, 290 F.3d 936, 941 (7th Cir. 2002), but he need
not provide a “complete written evaluation of every piece of
testimony and evidence.” Diaz v. Chater, 55 F.3d 300, 308
(7th Cir. 1995).


     2. Severity of Mental Impairment
  Schmidt takes issue with the ALJ’s conclusion that his
panic attacks do not impose any significant work-related
limitations on his functioning. In support Schmidt points to
medical evidence in the record demonstrating that he suf-
fered “repeated panic attacks” requiring “medical attention”
and that medication did not significantly improve his con-
dition. Schmidt places heavy reliance on a statement in Dr.
Root’s report to the effect that Schmidt’s “insight” was
“somewhat limited.” In Schmidt’s view this isolated com-
ment should be interpreted as establishing his status as an
unreliable historian of his own symptoms and utilized as a
means by which to discount his own account of his condition
as narrated to Dr. Root. Finally, Schmidt argues that if Dr.
Root had considered his panic attacks to have completely
resolved by the time of his second examination, the doctor
would not have continued the prescription for Lorazepam.
  The ALJ’s assessment that Schmidt’s occasional panic
attacks imposed no more than minimal work limitations is
supported by substantial evidence. First, there is no basis
for Schmidt’s self-serving conclusion that Dr. Root’s “insight
No. 04-1433                                                  13

is somewhat limited” comment should be interpreted as
mandating wholesale rejection of Schmidt’s own narration
of his condition to his treating physician. Dr. Root did not
explain this comment, and it is clear from the medical rec-
ords that Dr. Root put great faith in Schmidt’s ability to
accurately describe his own condition. As a result, the ALJ
was justified in relying on the records in which Schmidt
informed Dr. Root that his panic attacks and feelings of
anxiety were well controlled with medication. Second, the
ALJ never concluded that Schmidt’s anxiety had “com-
pletely resolved,” as Schmidt seems to contend on appeal.
Rather, as noted, the ALJ found that the condition could be
controlled with medication. The ALJ was also justified in
relying upon the report of Dr. Warrior, the state agency
medical consultant, to the effect that Schmidt’s mental
condition imposed only slight functional limitations. Finally,
the ALJ reasonably relied upon the fact that Schmidt had,
during the relevant time period, been employed for four con-
tinuous months doing data entry and had lost his job not
due to an inability to perform, but rather due to a decreased
workload resulting in layoffs. Indeed, in applying for unem-
ployment compensation, Schmidt represented to the relevant
state authorities that he was available to work and actively
seeking employment.
  In short, Schmidt’s arguments pointing to record evidence
contradicting the ALJ’s assessment of the severity of his
mental impairment fall far short of undermining the ALJ’s
conclusions. At the very least, the evidence of record would
allow reasonable minds to differ as to the severity of Schmidt’s
impairment, requiring deference to the ALJ’s conclusion.
Walker v. Bowen, 834 F.2d 635, 640 (7th Cir. 1987).


    3. Fatigue Resulting from IBS
  At the hearing Schmidt testified that his IBS results in
feelings of fatigue. He contends on appeal that the ALJ mis-
14                                               No. 04-1433

takenly concluded that “the record contains no evidence
whatsoever to either identify or substantiate the claimant’s
allegations of chronic fatigue.” In support Schmidt states
only that the medical evidence established that he “had sev-
eral bouts of diarrhea.” Proceeding from this premise, Schmidt
states without citation that “IBS is known to cause fatigue.”
Therefore, the argument goes, the fact that Schmidt suf-
fered from IBS is ipso facto evidence that he also suffered
from fatigue.
  There are numerous leaps of logic involved in this argu-
ment that diminish its effectiveness as a vehicle for under-
mining the ALJ’s conclusion. Even assuming the accuracy
of Schmidt’s unsupported contention that some persons with
IBS may experience fatigue, this does not mean that Schmidt
suffers this symptom; the ALJ was correct in noting that
there is no objective support in the medical records for
Schmidt’s contention that he suffers from IBS-related fatigue.
Further, Schmidt never even subjectively reported fatigue
as a symptom to any of the physicians whose reports were
made part of the record. Also, Schmidt was able to maintain
substantial gainful employment during his alleged period of
disability despite his later claims of disabling fatigue. The
ALJ’s finding is supported by substantial evidence, and his
credibility determination concerning Schmidt’s testimony
about his level of fatigue is not “patently wrong.” Herron v.
Shalala, 19 F.3d 329, 335 (7th Cir. 1994).


     4. Unemployment Compensation
  Schmidt contends that the ALJ erred when he included
Schmidt’s application for and receipt of unemployment com-
pensation benefits among a long list of factors adversely
affecting Schmidt’s credibility regarding his subjective
complaints. Specifically, the ALJ’s credibility assessment
includes the statement that “the claimant testified that he
applied for and collected unemployment compensation . . .
No. 04-1433                                                 15

which required ready-to-work certification, and he also ad-
mitted that he has applied for a number of jobs since that
time, but has not been hired for these jobs.” Schmidt con-
tends that his collection of unemployment should be irrele-
vant because “many people” might actively seek work and
yet wind up unable to physically perform the job once it is
received. These hypothetical people, Schmidt opines, may be
forced into applying for work due to desperate financial
situations or do so out of a misconception regarding the
extent of their own physical limitations.
  There may indeed be particular people to whom Schmidt’s
analysis applies, but he fails to even suggest that he is
among their number. He does not argue that he was forced
into seeking employment by desperate financial straights,
or that he did so out of a misapprehension of his own condi-
tion. Further, while we have previously held that “employ-
ment is not proof positive of ability to work,” Wilder v. Apfel,
153 F.3d 799, 801 (7th Cir. 1998), we are not convinced that
a Social Security claimant’s decision to apply for unemploy-
ment benefits and represent to state authorities and
prospective employers that he is able and willing to work
should play absolutely no role in assessing his subjective
complaints of disability. To what extent such considerations
may factor into the analysis is better left for another case,
because here the ALJ regarded Schmidt’s unemployment
experience as one of many factors adversely impacting his
credibility.


    5. Credibility Assessment Concerning Pain
  Finally, Schmidt contends that the ALJ improperly eval-
uated his testimony concerning subjective complaints of
pain by failing to consider the relevant factors outlined in
20 C.F.R. § 404.1529, Social Security Ruling 96-7p, and our
decisions including Knight v. Chater, 55 F.3d 309, 314 (7th
Cir. 1995); Brindisi v. Barnhart, 315 F.3d 783, 787 (7th Cir.
16                                               No. 04-1433

2003); and Lopez v. Barnhart, 336 F.3d 535, 539-40 (7th Cir.
2003). These regulations and cases, taken together, require
an ALJ to articulate specific reasons for discounting a
claimant’s testimony as being less than credible, and pre-
clude an ALJ from “merely ignoring” the testimony or relying
solely on a conflict between the objective medical evidence
and the claimant’s testimony as a basis for a negative cre-
dibility finding. See Lopez, 336 F.3d at 539; Knight, 55 F.3d
at 314.
  The ALJ’s assessment of Schmidt’s credibility did not run
afoul of the applicable analytical framework. The decision
notes not only the absence of objective medical evidence to
support the severity of the pain to which Schmidt testified,
but goes on to consider that Schmidt’s daily living activities
were not significantly restricted, that he was not receiving
any active treatment or therapy for his conditions at the
time of the hearing, that he was not using any prescription
medication, and that his alleged pain did not prevent him
from engaging in substantial gainful activity for several
months after he allegedly became disabled. By considering
these factors and explaining how they factored into his
credibility analysis, the ALJ properly followed the require-
ments for evaluating the credibility of a claimant’s subjec-
tive complaints. Further, we find that the ALJ’s conclusions
in this regard are supported by substantial record evidence.
Schmidt’s contentions to the contrary are nothing more than
a rehash of the medical records that do not point to any
specific evidence contradicting the ALJ’s conclusions. In the
end, we conclude that the ALJ’s credibility determination is
not patently wrong, is supported by substantial evidence,
and is sufficiently detailed that we are able to trace its path
of reasoning. See Knight, 55 F.3d at 315; Zurawski v.
Halter, 245 F.3d 881, 888 (7th Cir. 2001).
  The decision of the district court is AFFIRMED.
No. 04-1433                                         17

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—1-14-05